DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 has been considered by the examiner.

Claim Objections
Claim 17-20 are objected to for the following reasons: Examiner believes claim 17 should be dependent on claim 13 because the limitation “the point stability” is not mentioned in claim 1 but in claim 13.  Also, there should be an “a” before “hand following” in line 4.  Claims 18-20 are objected to because they depend on claim 17 (as 

Claim 18-20 are objected to because of the following informalities:  claim 18 is dependent on itself.  Examiner believes claim 18 should be dependent on claim 17 and will interpret it as such.  Appropriate correction is required. Claims 19-20 are objected to because they depend on claim 18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, lines 4-5, the limitation “in at least two frames before the (N+1)th frame” is confusing.  Based on this, the prediction of an action between the Nth frame and the (N+1)th frame takes place during the (N-1)th frame.  However, this is unclear because of the possibility that no touch takes place during the (N-1)th frame.  Claims 2-5 are rejected because they depend on claim 1. 
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, lines 9-10, the limitation “in at least two frames before the (N+1)th frame” is confusing.  Based on this, the prediction of an action between the Nth frame and the (N+1)th frame takes place during the (N-1)th frame.  However, this is unclear because of the possibility that no touch takes place during the (N-1)th frame.  Claims 7-10 are rejected because they depend on claim 6. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, lines 12-13, the limitation “in at least two frames before the (N+1)th frame” is confusing.  Based on this, the prediction of an action between the Nth frame and the (N+1)th frame takes place during the (N-1)th frame.  However, this is unclear because of the possibility that no touch takes place during the (N-1)th frame.  Claims 12-20 are rejected because they depend on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura, US 2016/0291794.

Regarding Claim 1, Kawamura (Figs. 5-6) teaches a method for determining a point report position of a touch point, comprising:
-predicting whether an action between an Nth frame and an (N+1)th frame of a touch signal is a jitter or a slide of a touch object during stay according to position change information of a touch point in at least two frames before the (N+1)th frame of the touch signal (e.g., Touch coordinates determined before and after finger moves, as shown in Fig. 6D and in steps S104-S107 of Fig. 5.  If the move distance of the touch coordinates is not greater than a threshold in step S106, no change takes place; par. 0079.  This is considered a “jitter.”  However, if the move distance of the touch coordinates is greater than a threshold, it is considered a “slide” and a move control of the image is executed in S107; par. 0081.  If the original touch takes place in the (N-1)th frame, it would be two frames before the (N+1)th frame, thus satisfying the claim limitations);
-determining a position of the touch point at the Nth frame as the point report position of the touch point at the (N+1)th frame, in a case that the action is the jitter of the touch object during stay (e.g., If move distance does not exceed threshold, the touch coordinates are determined to be where user initially places finger; par. 0079); and
(e.g., If move distance exceeds threshold, the touch coordinates are determined to be outside the threshold area; par. 0081).

Regarding Claim 2, Kawamura (Figs. 5-6) teaches the method according to claim 1, wherein the predicting whether the action between the Nth frame and the (N+1)th frame of the touch signal is the jitter or the slide of the touch object during stay, according to position change information of the touch point in at least two frames before the (N+1)th frame of the touch signal, comprises:
-determining a point stability range by using a value converted from a distance between the touch point at the Nth frame and the touch point at the (N+1)th frame as a range reference quantity and using the touch point at the Nth frame as a reference point (e.g., Determining threshold value of A, which is considered a “point stability range,” based on change amount S-S0 of contact area.  The touch point before the move is considered a “range reference quantity” and the touch point after the move a “reference point”); 
-determining that the action is the jitter of the touch object during stay, in a case
that the position of the touch point at the (N+1)th frame is within the point stability range (e.g., If the touch point after the move is within the threshold, then the touch coordinates remain the same as determined in step S104); and
(e.g., If the touch point after the move exceeds the threshold, then it is considered a slide as the move control of the image is executed in step S107).

Regarding Claim 3, Kawamura (Figs. 5-6) the method according to claim 2, wherein the point report position of the touch point at the (N+1)th frame is predicted from actual positions of the touch point in the at least two frames before the (N+1)th frame of the touch signal (e.g., New touch point coordinates Xn, Yn based on original touch coordinates Xo, Yo as determined in step S104).

Regarding Claim 4, Kawamura (Figs. 5-6) teaches the method according to claim 2, wherein the point report position of the touch point at the (N+1)th frame is an actual position of the touch point at the (N+1)th frame (e.g., Touch coordinates Xn, Yn after the move). 

Regarding Claim 6, Kawamura (Figs. 4-6) teaches an apparatus for determining a point report position of a touch point, comprising:
-a processor (70); and
-a memory (72), configured to store instructions executable by the processor (e.g., ROM 72 stores programs that are executable by processor 70; par. 0059),
wherein the processor (72) is configured to run a program corresponding to the instructions by reading the instructions stored in the memory (par. 0059), so as to:

signal is a jitter or a slide of a touch object during stay, according to position change information of a touch point in at least two frames before the (N+1)th frame of the touch signal (e.g., Touch coordinates determined before and after finger moves, as shown in Fig. 6D and in steps S104-S107 of Fig. 5.  If the move distance of the touch coordinates is not greater than a threshold in step S106, no change takes place; par. 0079.  This is considered a “jitter.”  However, if the move distance of the touch coordinates is greater than a threshold, it is considered a “slide” and a move control of the image is executed in S107; par. 0081.  If the original touch takes place in the (N-1)th frame, it would be two frames before the (N+1)th frame); and
determine a position of the touch point at the Nth frame as the point report position of the touch point at the (N+1)th frame, in a case that the action is the jitter of the touch object during stay (e.g., If move distance does not exceed threshold, the touch coordinates are determined to be where user initially places finger; par. 0079); and 
determine the position of the touch point at the (N+1)th frame or a position close to the position of the touch point at the (N+1)th frame as the point report position of the touch point at the (N+1)th frame, in a case that the action is the slide of the touch object during stay (e.g., If the touch point after the move exceeds the threshold, then it is considered a slide as the move control of the image is executed in step S107).

Regarding Claim 7, Kawamura (Figs. 4-6) the apparatus according to claim 6, wherein the processor is further configured to:
determine a point stability range by using a value converted from a distance between the touch point at the Nth frame and the touch point at the (N+1)th frame as a range reference quantity and using the touch point at the Nth frame as a reference point (e.g., Determining threshold value of A, which is considered a “point stability range,” based on change amount S-S0 of contact area.  The touch point before the move is considered a “range reference quantity” and the touch point after the move a “reference point”);
determine that the action is the jitter of the touch object during stay, in a case that the position of the touch point at the (N+1)th frame is within the point stability range (e.g., If the touch point after the move is within the threshold, then the touch coordinates remain the same as determined in step S104); and
determine that the action is the slide of the touch object during stay, in a case that the position of the touch point at the (N+1)th frame is not within the point stability range (e.g., If the touch point after the move exceeds the threshold, then it is considered a slide as the move control of the image is executed in step S107).

Regarding Claim 8, Kawamura (Figs. 5-6) teaches the apparatus according to claim 7, wherein the processor is further configured to predict the point report position of the touch point at the (N+1)th frame from actual positions of the touch point in the at least two frames before the (N+1)th frame of the touch signal (e.g., New touch point coordinates Xn, Yn based on original touch coordinates Xo, Yo as determined in step S104).

Regarding Claim 9, Kawamura (Figs. 5-6) teaches the apparatus according to claim 7, wherein the processor is further configured to determine the point report position of the touch point at the (N+1)th frame as an actual position of the touch point at the (N+1)th frame (e.g., Touch coordinates Xn, Yn after the move; par. 0062). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Takahashi, US 2017/0168648.

Regarding Claim 11, Kawamura (Figs. 5-6) teaches an electronic device, comprising a housing (e.g., Housing of electronic device 100), a processor, (70), a memory (72), and a touch screen (75); 
the touch screen (75) is configured to receive an input from a touch object and to generate a touch signal (e.g., Touchscreen 75 receives touch input from objects; par. 0062); 
the processor (70) is configured to:
predict whether an action between an Nth frame and an (N+1)th frame of the touch signal is a jitter or a slide of the touch object during stay, according to position change information of a touch point in at least two frames before the (N+1)th frame of the touch signal (e.g., Touch coordinates determined before and after finger moves, as shown in Fig. 6D and in steps S104-S107 of Fig. 5.  If the move distance of the touch coordinates is not greater than a threshold in step S106, no change takes place; par. 0079.  This is considered a “jitter.”  However, if the move distance of the touch coordinates is greater than a threshold, it is considered a “slide” and a move control of the image is executed in S107; par. 0081.  If the original touch takes place in the (N-1)th frame, it would be two frames before the (N+1)th frame); and
determine a position of the touch point at the Nth frame as the point report position of the touch point at the (N+1)th frame, in a case that the action is the jitter of the touch (e.g., If move distance does not exceed threshold, the touch coordinates are determined to be where user initially places finger; par. 0079); and 
determine the position of the touch point at the (N+1)th frame or a position close to the position of the touch point at the (N+1)th frame as the point report position of the touch point at the (N+1)th frame, in a case that the action is the slide of the touch object during stay (e.g., If the touch point after the move exceeds the threshold, then it is considered a slide as the move control of the image is executed in step S107).

Kawamura does not teach a circuit board, a power supply circuit, wherein, the circuit board is enclosed by the housing;
the processor and the memory are positioned on the circuit board;
the power supply circuit is configured to provide power for respective circuits or components of the electronic device. 

However, Takahashi (Fig. 23a) teaches a circuit board (214), a power supply circuit, wherein, the circuit board is enclosed by the housing (e.g., Circuit board 214 contains a power supply circuit and is enclosed by the housing of the display device);
the processor and the memory are positioned on the circuit board (e.g., Processor and memory are placed on circuit board; par. 0155);
the power supply circuit is configured to provide power for respective circuits or components of the electronic device (e.g., Power supply provides power to the device; par. 0155). 


Regarding Claim 12, Kawamura in view of Takahashi the electronic device according to claim 11.

Takahashi further teaches wherein the touch screen comprises an In-Cell screen, an On-Cell screen, an OGS screen, a G/G screen, a GFF screen (e.g., Touch panel may be in-cell type; par. 0151).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kawamura with the above additional teachings of Takahashi.  In-cell touch panels are well-known in the art for being thin because the number of layers in the device are fewer 

Regarding Claim 13, Kawamura in view of Takahashi teaches the electronic device according to claim 11. 

Kawamura (Figs. 5-6) teaches wherein the processor (70) is further configured to:
-determine a point stability range by using a value converted from a distance between the touch point at the Nth frame and the touch point at the (N+1)th frame as a range (e.g., Determining threshold value of A, which is considered a “point stability range,” based on change amount S-S0 of contact area.  The touch point before the move is considered a “range reference quantity” and the touch point after the move a “reference point”);
-determine that the action is the jitter of the touch object during stay, in a case that the position of the touch point at the (N+1)th frame is within the point stability range (e.g., If the touch point after the move is within the threshold, then the touch coordinates remain the same as determined in step S104); and
-determine that the action is the slide of the touch object during stay, in a case that the position of the touch point at the (N+1)th frame is not within the point stability range (e.g., If the touch point after the move exceeds the threshold, then it is considered a slide as the move control of the image is executed in step S107).

Regarding Claim 14, Kawamura in view of Takahashi teaches the electronic device according to claim 13.

Kawamura (Figs. 5-6) further teaches wherein the processor is further configured to predict the point report position of the touch point at the (N+1)th frame from actual positions of the touch point in the at least two frames before the (N+1)th frame of the touch signal (e.g., New touch point coordinates Xn, Yn based on original touch coordinates Xo, Yo as determined in step S104).

Regarding Claim 15, Kawamura in view of Takahashi teaches the electronic device according to claim 13.
Kawamura (Figs. 5-6) further teaches wherein the processor is further configured to determine the point report position of the touch point at the (N+1)th frame as an actual position of the touch point at the (N+1)th frame (e.g., Touch coordinates Xn, Yn after the move). 

Allowable Subject Matter
Claims 5, 10, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 5, Kawamura teaches the method according to claim 2.

However, neither Kawamura, nor the remaining prior art, either alone or in combination teaches wherein the range reference quantity is obtained by multiplying the distance with a specified ratio, in which the specified ratio is less than or equal to one.

Regarding Claim 10, Kawamura teaches the apparatus according to claim 7.

wherein the range reference quantity is obtained by multiplying the distance with a specified ratio, in which the specified ratio is less than or equal to one.

Regarding Claim 16, Kawamura in view of Takahashi teaches the apparatus according to claim 13.

However, neither Kawamura, nor the remaining prior art, either alone or in combination teaches wherein the range reference quantity is obtained by multiplying the distance with a specified ratio, in which the specified ratio is less than or equal to one.

Regarding Claim 17, Kawamura in view of Takahara teaches a mobile terminal implementing the method according to claim 13.

However, neither Kawamura, nor the remaining prior art, either alone or in combination, teaches comprising a touch screen, wherein the mobile terminal is configured to, based on the prediction of the jitter or slide, take into account both the point stability, which avoids updating the point coordinate even for small coordinate jitter, and hand following performance, which avoids a large distance between the reported point coordinate and the actual touch point coordinate of the touch object for ensuring the point stability.

Claims 18-20 are objected to because they depend on claim 17. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 23, 2021